DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-18 are allowed.
The closest prior art is U.S. Patent No. 10645367 B2 which teaches a method for estimating the depth of a scene by causing a light source to emit modulated light toward the scene based on a modulation function, causing the image sensor to generate a first value based on the modulated light and a first demodulation function of K modulation functions, including at least one trapezoid wave, causing the image sensor to generate a second value, causing the image sensor to generate a third value, and determining a depth estimate for the portion of the scene based on the first value, the second value, and the third value.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be anticipated or obvious to one of ordinary skill in the art. The closest prior art does not teach estimating the depth of a scene, including stochastically selecting, from a plurality of slots each corresponding to a portion of a total capture time, a first subset of the plurality of slots as active slots and a second subset of the plurality of slots as inactive slots based on a probability p of activating each slot of the plurality of slots, causing, during each of the active slots, a light source to emit first modulated light toward the scene with modulation based on a first signal corresponding to a first modulation function, causing, during each of the active slots, an image sensor to generate a first value based on the light received from a portion of the scene and a second signal corresponding to a first demodulation function, causing, during each of the active slots, the image sensor to generate a second value based on light received from the portion of the scene and a third signal corresponding to a second demodulation function, causing, during each of the active slots, the image sensor to generate a third value based on light received from the portion of the scene and a fourth signal corresponding to a third demodulation function, inhibiting, during each of the inactive slots, the light source from emitting modulated light toward the scene, determining, for each of a plurality of the active slots, a depth estimate for the portion of the scene based on the first value, the second value, and the third value, and determining, for the total capture time, a depth estimate for the portion of the scene based on the depth estimates for each of the plurality of the active slots, in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645